DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RECEPTACLE CONNECTOR WITH SHIELD PLATES ON THE TOP AND BOTTOM OF THE INSULATIVE HOUSING--.
Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14 line 7, the phrase “connecting, the shield” should read --connecting the shield--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2. 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (9,281,643).
With regard to claim 1, Tseng teaches, as shown in figures 1-2 and taught in column 4 lines 43-47: “A receptacle connector 1 comprising: a plurality of connection terminals (13 and 14); a mold structure 11 comprising: a front part (lower-left portion of 11 in figure 1) configured to expose each of the plurality of connection terminals, and a support part (left end of 115 in figure 2) disposed on a rear end of the front part and configured to surround each of the plurality of connection terminals; and a shield 15, wherein the shield 15 is disposed on the support part and comprises a conductive material, wherein the support part comprises: a flat part (bottom-left portion of 115 in figure 2), wherein the flat part includes a surface along which the shield 15 extends, and a protruding part (to the left of 115 in figure 2), wherein the protruding part protrudes from the surface of the flat part and is disposed in front of a front end (lower-left end of 15 in figure 1) of the shield 15”.

With regard to claim 2, Tseng teaches: “The receptacle connector of claim 1”, as shown above.
Tseng also teaches, as shown in figures 1-2 and taught in the Abstract: “wherein the plurality of connection terminals are arranged in a form compliant with a universal serial bus (USB) type-C pin standard”.

With regard to claim 6, Tseng teaches: “The receptacle connector of claim 1”, as shown above.
Tseng also teaches, as shown in figures 1-2: “wherein the protruding part comprises a front surface (left surface of the protruding part in figure 2), the front surface is at an angle to a first upper surface (top of the front part in figure 2) of the front part and the front surface is configured to connect the first upper surface of the front part and a second upper surface (top  of the protruding part in figure 2) of the protruding part”.

With regard to claim 7, Tseng teaches: “The receptacle connector of claim 6”, as shown above.
Tseng also teaches, as shown in figure 2: “wherein an inclination angle formed by the front surface of the protruding part with the first upper surface of the front part is about 65 degrees or less”.

With regard to claim 8, Tseng teaches: “The receptacle connector of claim 1”, as shown above.
Tseng also teaches, as shown in figures 1-2: “wherein the protruding part comprises a rear surface (right, slanted surface of the protruding part in figure 2) which faces the front end of the shield 15, a front surface (left, slanted surface of the protruding part in figure 2) which is opposite the rear surface, the front surface is at an angle to a first upper surface of the front part, the  protruding part includes a second upper surface (top of the protruding part in figure 2), and the second upper surface is configured to connect the rear surface and the front surface”.

With regard to claim 10, Tseng teaches: “The receptacle connector of claim 1”, as shown above.
Tseng also teaches, as shown in figures 1-2: “wherein each of the plurality of connection terminals are configured to extend along a first direction (left-to-right in figure 2), and the protruding part is configured to extend along a second direction (up-and-down in figure 2) approximately perpendicular to the first direction”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (9,281,643).
With regard to claim 3, Tseng teaches: “The receptacle connector of claim 1”, as shown above.
Tseng does not teach: “wherein a height of the protruding part with respect to the surface of the flat part is about 0.5 mm to about 2 mm”.  However, this is a mere change in the size of the protruding part.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the protruding part to between .5 and 2 mm in order to ensure that the shield stays in place and since doing so would not affect the operation of the receptacle connector, as the contacts would still be exposed in the same places.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 4, Tseng teaches: “The receptacle connector of claim 1”, as shown above.
Tseng also teaches, as shown in figure 2: “wherein the protruding part comprises a rear surface (right surface of the protruding part in figure 2), the rear surface faces the front end of the shield 15”.
Tseng does not teach: “and the rear surface is spaced apart from the front end of the shield by a first distance”.  However, this is merely changing the shape of the mold structure and would not affect the basic operation of the receptacle connector.  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the mold structure so there was a gap between the rear surface of the protruding part and the shield in order to make it easier to assemble the shield onto the mold structure and because a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

With regard to claim 5, Tseng teaches: “The receptacle connector of claim 4”, as shown above.
Tseng does not teach: “wherein the first distance is about 0.03 mm or more”.  However, this would merely be a change in the size of the gap between the shield and the protruding part and would not affect the basic operation of the receptacle connector.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the gap to .03 mm or more in order to ensure that the shield fits easily onto the mold structure and because a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 9, Tseng teaches: “The receptacle connector of claim 8”, as shown above.
Tseng does not teach: “wherein a length of the second upper surface of the protruding part is about 0.5 mm or more measured in a direction from the front surface of the protruding part to the rear surface of the protruding part”.  However, this is a mere change in the size of the second upper surface.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the second upper surface of the protruding part to be 0.5 mm or more in order to increase the amount of insulation between the shield and the contacts and also a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 11, Tseng teaches: “The receptacle connector of claim 10”, as shown above.
Tseng does not teach: “wherein the protruding part comprises a plurality of second protruding parts spaced apart from each other in the second direction”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the protruding part be a plurality of second protruding parts, as it would still form a space for the shield to be placed and also it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

With regard to claim 12, Tseng teaches: “The receptacle connector of claim 10”, as shown above.
Tseng does not teach: “wherein a ratio of a length of the protruding part to a length of the support part in the second direction is about 30% or more”.  However, this is a mere change in the size of the protruding part.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the protruding part to have a length with a ratio of 30% or more to the length of the support part, since doing so would allow the receptacle connector to accommodate different-sized shields and also a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (9,281,643) in view of Yu et al. (2016/0064870).
With regard to claim 20, Tseng teaches, as shown in figures 1-2 and taught in the Abstract and column 4 lines 43-47: “A receptacle connector 1 comprising: a plurality of connection terminals (13 and 14), wherein the plurality of connection terminals are arranged in a form compliant with a USB type-C pin standard; a mold structure 11, wherein the mold structure 11 comprises: a front part (lower-left portion of 11 in figure 1) exposing each of the plurality of connection terminals, a support part (left end of 115 in figure 2) disposed on a rear end of the front part and configured to surround each of the plurality of connection terminals, and a rear part (from the right end of the support part to the right end of 11 in figure 2) disposed on a rear end of the support part and protruding further than an upper surface of the support part; a shield 15, wherein the shield 15 comprises: a first horizontal part (lower-left plate of the upper 15 in figure 1) extending along the upper surface of the support part, a bent part (between the two plates of the upper 15 in figure 1) bent from the first horizontal part and extending along a front surface of the rear part, and a second horizontal part (upper-right plate of the upper 15 in figure 1), wherein the second horizontal part is bent from the bent part and extending along an upper surface of the rear part; and a housing 16, wherein the housing 16 surrounds the mold structure 11… wherein the support part comprises:   a flat part (bottom-left portion of 115 in figure 2), wherein the flat part includes a surface along which the first horizontal part extends, and a protruding part (to the left of 115 in figure 2), wherein the protruding part protrudes from an upper surface of the flat part and the protruding part is disposed in front of a front end of the first horizontal part”.
Tseng does not teach the housing “is in contact with the second horizontal part”.
In the same field of endeavor before the effective filing date of the claimed invention, Yu teaches, as shown in figures 5-6 and taught in paragraph 36: “the housing 10 “is in contact with the second horizontal part (where 61a is formed in figure 6)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yu with the invention of Tseng in order to enlarge the grounding area and decrease signal interference (Yu, paragraph 34).
Allowable Subject Matter
Claims 13-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 13, Tseng teaches, as shown in figures 1-2 and taught in the Abstract and column 4 lines 43-47: “A receptacle connector 1 configured to be coupled to a plug connector inserted in a first direction, the receptacle connector 1 comprising: a plurality of first connection terminals (13 and 14), wherein the plurality of first connection terminals extend in the first direction; a mold structure 11 which comprises: a front part (lower-left portion of 11 in figure 1), wherein the front part is configured to expose each of the plurality of first connection terminals, and a support part (left end of 115 in figure 2) disposed on a rear end of the front part and configured to surround each of the plurality of first connection terminals; and a shield 15, wherein the shield 15 is disposed on the support part and configured to be grounded, wherein the support part comprises a flat part (bottom-left portion of 115 in figure 2), wherein the flat part comprises: a surface along which the shield 15 extends, and a protruding part (to the left of 115 in figure 2), wherein the protruding part protrudes from the surface of the flat part”.
Tseng does not teach: “and the protruding part overlaps at least a part of a front end of the shield in the first direction”.  The prior art of record does not anticipate or render obvious all the limitations of claim 13.  Claim 13 is therefore allowable.
Claims 14-19 include all the limitations of claim 13 and are therefore also allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                           
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831